Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peng (Pub. No.: US 2003/0082900).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Re Claim 1, Peng teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIGS. 2A-2B) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers (62/64) at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; the features being first and second lines having a line width (vertical width) defined along a first horizontal direction ([FHD], FIG. 2E [as shown above]) between the outer sidewalls and a length extending along a second horizontal direction ([SHD], note that the second horizontal direction is belong to DIFFERENT SECTION in the horizontal plane and including different elevation level) that is orthogonal to the width (vertical width); the gap being a trench extending along the second horizontal direction [SHD]; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; the electrically conductive plugs and intervening materials alternating with one another along the second horizontal direction [SHD]; the intervening materials consisting of silicon nitride (68, [0023]); at least the intervening materials having lateral peripheries that directly contact the outer sidewall surfaces (62/64) of the features, the electrically conductive plugs (70) having surfaces that directly contact silicon nitride of the intervening regions (68).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng in view of Hofmann (Patent No.: US 6229169).
Re Claim 5, Luoh teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIGS. 2A-2B) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; all of the outer sidewall surfaces of the features along the gap comprising silicon dioxide; the features being first and second lines having a line width (vertical width) defined along a first horizontal direction ([FHD], FIG. 2E [as shown above]) between the outer sidewalls and a length extending along a second horizontal direction ([SHD], note that the second horizontal direction is belong to DIFFERENT SECTION in the horizontal plane and including different elevation level) that is orthogonal to the width (vertical width); the gap being a trench extending along the second horizontal direction [SHD]; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; each of the electrically conductive plugs (70) coupled to a corresponding bit line [0008]; the electrically conductive plugs and intervening materials alternating with one another along the second horizontal direction [SHD]; the intervening materials consisting of silicon nitride (68, [0023]); the intervening materials having lateral peripheries that directly contact silicon dioxide (62/64) of the outer sidewall surfaces of the features, the electrically conductive plugs (70) having surfaces that directly contact silicon nitride of the intervening regions (68, FIG. 2E).
Luoh fails to teach the first and second lines including first and second word lines.
Hofmann teaches the first and second lines including first and second word lines (115, FIG. 11, col. 10, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of applying the FETs application into the memory device as taught by Hofmann, BACKGROUND OF THE INVENTION. 
Claim(s) 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Peng or Peng/Hofmann] in view of Widjaja (Pub. No.: US 2013/0015517).
	[Peng or Peng/Hofmann] teaches all the limitation of claim 1/5.
[Peng or Peng/Hofmann] fails to teach the limitation of claims 2-4 and 6-8.
Widjaja teaches wherein the first and second lines includes [first and second word lines] of [first and second gate electrodes], respectively and each of the gate electrodes comprises a combination, at least in part, of metal containing compositions.
wherein each of the metal containing compositions contains titanium.
wherein at least one of the metal containing composition consists of titanium nitride (“The gate 60 may be made of, for example, polysilicon material or metal gate electrode, such as tungsten, tantalum, titanium and their nitrides”, FIG. 1, ¶ [0570]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the connectivity of the transistor device as taught by Widjaja, [0570]. 
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Peng is indicated as being relied upon as disclosing features 562 and 563 having a width and a length along a first (vertical) direction and being separated by a trench, with conductive plugs 70 alternating with intervening silicon nitride along the first (vertical) direction within the trench (Action at page 2 and page 3). Each of independent claims 1 and 5 is amended to clarify the width of the features is along a first horizontal direction and the length is along a second horizontal direction, with the plugs and intervening material alternating along the second horizontal direction. The amendment is supported by the specification at, for example, Figs. 9 and 10 and the accompanying text.  Peng does not disclose or suggest this recited configuration. Nor do either of the two cited secondary references, considered in combination with Peng, contribute toward overcoming this deficiency. Accordingly, independent claims 1 and 5 are not anticipated or rendered obvious and are allowable.”, page 5.

The Examiner respectfully submits that Peng still reads on:
the features being first and second lines having a line width (vertical width) defined along a first horizontal direction ([FHD], FIG. 2E [as shown above]) between the outer sidewalls and a length extending along a second horizontal direction ([SHD], note that the second horizontal direction is belong to different SECTION in the horizontal plane and including different elevation level) that is orthogonal to the width (vertical width); the gap being a trench extending along the second horizontal direction [SHD]; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; the electrically conductive plugs and intervening materials alternating with one another along the second horizontal direction [SHD]
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894